Order filed September 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00404-CR
                                   ____________

                  ISAAC ZUNIGA GUTIERREZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1514075

                                      ORDER

      The reporter’s record was due June 26, 2018. See Tex. R. App. P. 35.1. A
partial reporter’s record consisting of one of seven volumes was filed by court
reporter Lindsay Arredondo on July 2, 2018. We have not received a request for
extension of time to file the remainder of the record.

      We order Gail Rolen, the official court reporter of the 178th District Court, to
file the remainder of the reporter’s record by October 12, 2018.

                                   PER CURIAM